Exhibit 10.2

SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT (the “Agreement””), dated as of November 25, 2014, by and
among Quotient Limited, a company organized under the laws of Jersey (the
“Company”), and the investors listed on the Schedule of Subscribers attached
hereto (individually, a “Subscriber” and collectively, the “Subscribers”).

WHEREAS:

A. The Company and each Subscriber is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B. Each Subscriber wishes to subscribe for, and the Company wishes to issue,
upon the terms and conditions stated in this Agreement, that aggregate number of
ordinary shares, of no par value per share in the capital of the Company (the
“Ordinary Shares”), set forth opposite such Subscriber’s name in column (3) on
the Schedule of Subscribers (which aggregate amount for all Subscribers under
this Agreement and Other Subscription Agreements (as defined below) shall be
2,000,000 Ordinary Shares and shall collectively be referred to herein as the
“New Ordinary Shares”). For purposes of this Agreement, “Other Subscription
Agreements” means subscription agreements executed and delivered to the Company
contemporaneously with this Agreement, which subscription agreements will be on
substantially similar terms and conditions as this Agreement.

C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights with respect to the New Ordinary Shares under the 1933 Act
and the rules and regulations promulgated thereunder, and applicable state
securities laws.

NOW, THEREFORE, the Company and each Subscriber hereby agree as follows:

1. SUBSCRIPTION AND ISSUE OF NEW ORDINARY SHARES

(a) Issue of New Ordinary Shares.

Subject to the satisfaction (or waiver) of the conditions set forth in Sections
6 and 7 below, the Company shall issue to each Subscriber, and each Subscriber
severally, but not jointly, shall subscribe for on the Closing Date (as defined
below), the number of New Ordinary Shares as is set forth opposite such
Subscriber’s name in column (3) on the Schedule of Subscribers (the “Closing”).

(i) Closing. The date and time of the Closing (the “Closing Date”) shall be
November 28, 2014, 12:00 p.m., New York City time, on the date hereof (or such
later



--------------------------------------------------------------------------------

date as is mutually agreed to by the Company and each Subscriber) after
notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 6 and 7 below at the offices of Cooley LLP at 1114 Avenue of
the Americas, New York, NY 10036.

(ii) Subscription Price. The aggregate subscription price for the New Ordinary
Shares to be subscribed for by each such Subscriber at the Closing (the
“Subscription Price”) shall be the amount set forth opposite each Subscriber’s
name in column (4) of the Schedule of Subscribers.

(b) Form of Payment. On the Closing Date, (i) each Subscriber shall pay its
Subscription Price to the Company for the New Ordinary Shares to be issued and
sold to such Subscriber at the Closing, by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions and
(ii) the Company shall deliver to each Subscriber the New Ordinary Shares
(allocated in the amounts as such Subscriber shall request) which such
Subscriber is subscribing for hereunder, duly executed on behalf of the Company
and registered in the name of such Subscriber or its designee.

2. SUBSCRIBER’S REPRESENTATIONS AND WARRANTIES.

Each Subscriber represents, warrants and agrees with respect to only itself
that:

(a) Organization and Good Standing. Such Subscriber is a corporation,
partnership or limited liability company duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.

(b) Authorization and Power. Such Subscriber has the requisite power and
authority, corporate or otherwise, to enter into and perform the Transaction
Documents (as defined below) to which such Subscriber is a party and to
subscribe for the Ordinary Shares being sold to it hereunder. The execution,
delivery and performance of the Transaction Documents to which such Subscriber
is a party by such Subscriber and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate, partnership or limited liability company action, and no further
consent or authorization of such Subscriber or its Board of Directors,
stockholders or partners, as the case may be, is required.

(c) No Public Sale or Distribution. Such Subscriber is subscribing for the New
Ordinary Shares for its own account and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act; provided, however, that by
making the representations herein, such Subscriber does not agree to hold any of
the New Ordinary Shares for any minimum or other specific term and reserves the
right to dispose of the New Ordinary Shares at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act and
pursuant to the applicable terms of the Transaction Documents. Such Subscriber
is subscribing for the New Ordinary Shares hereunder in the ordinary course of
its business. Such Subscriber does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute the New
Ordinary Shares. For purposes of this Agreement, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

-2-



--------------------------------------------------------------------------------

(d) Accredited Investor Status. Such Subscriber is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

(e) Reliance on Exemptions. Such Subscriber understands that the New Ordinary
Shares are being offered and issued to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Subscriber’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Subscriber set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Subscriber to subscribe for the New Ordinary Shares.

(f) Information. (i) Such Subscriber and its advisors, if any, have been
furnished with, or had access to, all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the New Ordinary Shares that have been requested by such Subscriber as
it has deemed necessary or appropriate to conduct its due diligence
investigation and has sufficient knowledge and experience in investing in
companies similar to the Company in terms of the Company’s stage of development
so as to be able to evaluate the risks and merits of its investment in the
Company. Such Subscriber and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Subscriber or its advisors,
if any, or its representatives shall modify, amend or affect such Subscriber’s
right to rely on the Company’s representations and warranties contained herein.
Such Subscriber understands that its investment in the New Ordinary Shares
involves a high degree of risk and is able to afford a complete loss of such
investment. Such Subscriber has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the New Ordinary Shares. Such Subscriber has not relied on
any information or advice furnished by or on behalf of the Agent (as defined
below) in connection with the transactions contemplated hereby.

(g) No Governmental Review. Such Subscriber understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the New Ordinary Shares
or the fairness or suitability of the investment in the New Ordinary Shares nor
have such authorities passed upon or endorsed the merits of the offering of the
New Ordinary Shares.

(h) Transfer or Resale. Such Subscriber understands that except as provided in
the Registration Rights Agreement: (i) the New Ordinary Shares have not been and
are not being registered under the 1933 Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, (B) such Subscriber shall have delivered
to the Company an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that such New Ordinary Shares to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) such Subscriber provides the Company with reasonable
assurance that such New Ordinary Shares can be sold, assigned or transferred
pursuant to Rule 144 promulgated under the 1933 Act, as amended, (or a successor
rule thereto) (collectively, “Rule 144”); (ii) any sale of the New Ordinary
Shares made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
New Ordinary Shares under

 

-3-



--------------------------------------------------------------------------------

circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the New Ordinary Shares under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder. The New Ordinary Shares may be pledged in
connection with a bona fide margin account or other loan or financing
arrangement secured by the New Ordinary Shares and such pledge of New Ordinary
Shares shall not be deemed to be a transfer, sale or assignment of the New
Ordinary Shares hereunder, and no Subscriber effecting a pledge of the New
Ordinary Shares shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, this Section 2(h).

(i) Legends. Such Subscriber understands that the certificates or other
instruments representing the New Ordinary Shares, except as set forth below,
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such share certificates):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the New Ordinary Shares upon
which it is stamped, if, unless otherwise required by state securities laws,
(i) such New Ordinary Shares are registered for resale under the 1933 Act,
(ii) in connection with a sale, assignment or other transfer, such holder
provides the Company with an opinion of a law firm reasonably acceptable to the
Company, in a form reasonably acceptable to the Company, to the effect that such
sale, assignment or transfer of the New Ordinary Shares may be made without
registration under the applicable requirements of the 1933 Act, or (iii) such
holder provides the Company with reasonable assurance that the New Ordinary
Shares can be sold, assigned or transferred pursuant to Rule 144.

(j) Validity; Enforcement. The Transaction Documents to which such Subscriber is
a party have been duly and validly authorized, executed and delivered on behalf
of such Subscriber and shall constitute the legal, valid and binding obligations
of such Subscriber enforceable

 

-4-



--------------------------------------------------------------------------------

against such Subscriber in accordance with their respective terms, except as
such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(k) No Conflicts. The execution, delivery and performance by such Subscriber of
the Transaction Documents to which such Subscriber is a party and the
consummation by such Subscriber of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Subscriber or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Subscriber
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Subscriber, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Subscriber to perform its obligations hereunder.

(l) Residency. Such Subscriber is a resident of that jurisdiction specified
below its address on the Schedule of Subscribers.

(m) No General Solicitation. Each Subscriber acknowledges that the New Ordinary
Shares were not offered to such Subscriber by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, website, or
similar media, or broadcast over television or radio, or (ii) any seminar or
meeting to which such Subscriber was invited by any of the foregoing means of
communications.

(n) No Affiliates; Independent Investment. Such Subscriber is not (i) an officer
or director of the Company, (ii) an “affiliate” of the Company or any of its
subsidiaries (as defined in Rule 144 of the 1933 Act) or (iii) a “beneficial
owner” of more than 10% of Ordinary Shares (as defined for purposes of Rule
13d-3 of the Securities Exchange Act of 1934, as amended (the “1934 Act”));
provided however, (ii) and (iii) of the foregoing shall not apply to Galen
Partners V, L.P. or Galen Partners International V, L.P., which, together with
their affiliates, beneficially own over 10% of the Company’s Ordinary Shares.
Except as may be disclosed in any filings with the SEC by the Subscribers under
Section 13 and/or Section 16 of the 1934 Act, no Subscriber has agreed to act
with any other Subscriber for the purpose of acquiring, holding, voting or
disposing of the New Ordinary Shares subscribed for hereunder for purposes of
Section 13(d) under the 1934 Act, and each Subscriber is acting independently
with respect to its investment in the Shares.

(o) Brokers. Each Subscriber has no knowledge of any brokerage or finder’s fees
or commissions that are or will be payable by the Company or any of its
Subsidiaries to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person or entity, other than the Agent,
with respect to the transactions contemplated by this Agreement.

 

-5-



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Subscribers that:

(a) Defined Terms. Capitalized terms used in this Section 3 without definition
have the meanings ascribed to them in Annex A hereto.

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Registration Rights Agreement (collectively, the
“Transaction Documents”) and to issue the New Ordinary Shares in accordance with
the terms hereof and thereof. The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the New Ordinary Shares have been duly authorized by the Company’s Board of
Directors and no further filing, consent or authorization is required by the
Company, its Board of Directors or its shareholders. This Agreement and the
other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as (i) such enforceability may be limited by general principles of equity
or applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and (ii) enforceability of the indemnification
and contributions provisions set forth in the Transaction Documents may be
limited by the federal or state securities laws of the United States or the
public policy underlying such laws.

(c) Issuance of New Ordinary Shares. The New Ordinary Shares are duly authorized
and, upon issuance in accordance with the terms hereof, shall be validly issued
and free from all preemptive or similar rights, taxes, liens and charges with
respect to the issue thereof and the New Ordinary Shares shall be fully paid and
nonassessable with the holders being entitled to all rights accorded to a holder
of Ordinary Shares. Assuming the accuracy of and compliance with each of the
representations, warranties and agreements of the Subscribers herein, the offer
and issuance by the Company of the New Ordinary Shares is exempt from
registration under the 1933 Act.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the New Ordinary Shares) will not (i) result in a violation of the certificate
of incorporation (or certificate of incorporation on change of name) or the
articles of association of the Company or the articles of association, charters
or bylaws (as applicable) or other applicable organizational documents of any of
its Subsidiaries or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of The NASDAQ Global Market (the “Principal Market”) applicable to
the Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the cases of
clauses (ii) and (iii) such as would not reasonably be expected to have a
Material Adverse Effect.

 

-6-



--------------------------------------------------------------------------------

(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof (other
than (x) any consent, authorization or order that has been obtained as of the
date hereof, (y) any filing or registration that has been made as of the date
hereof or (z) any filings which may be required to be made by the Company with
the SEC, state securities administrators or the Principal Market or The NASDAQ
Stock Market, LLC, subsequent to the Closing; provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of and compliance with each of the relevant representations,
warranties and agreements of the Subscribers herein). The Company is unaware of
any facts or circumstances that might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence. The Company is not in violation of the listing requirements
of the Principal Market and has no knowledge of any facts that would reasonably
lead to delisting or suspension of the Ordinary Shares in the foreseeable
future.

(f) Acknowledgment Regarding Subscriber’s Subscription of the New Ordinary
Shares. The Company acknowledges and agrees that each Subscriber is acting
solely in the capacity of an arm’s length subscriber with respect to the
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that no Subscriber is acting as a financial advisor
or fiduciary of the Company or any of its Subsidiaries (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Subscriber or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to such
Subscriber’s subscription of the New Ordinary Shares. The Company further
represents to each Subscriber that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor, to the Company’s knowledge, any
Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the New Ordinary Shares. The Company shall
be responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions (other than for persons engaged by any Subscriber
or its investment advisor) relating to or arising out of the transactions
contemplated hereby. The Company acknowledges that it has engaged Jefferies LLC
as placement agent (the “Agent”) in connection with the sale of the New Ordinary
Shares. Other than the Agent, neither the Company nor any of its Subsidiaries
has engaged any placement agent or other agent in connection with the sale of
the New Ordinary Shares.

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and, to the Company’s knowledge, any Person acting on their behalf
has, directly or

 

-7-



--------------------------------------------------------------------------------

indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the New Ordinary Shares under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the New
Ordinary Shares to require approval of shareholders of the Company for purposes
of any applicable shareholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated. None of the Company, its Subsidiaries, their affiliates and, to the
Company’s knowledge, any Person acting on their behalf will take, directly or
indirectly, any action or steps referred to in the preceding sentence that would
require registration of the issuance of any of the New Ordinary Shares under the
1933 Act or cause the offering of the New Ordinary Shares to be integrated with
other offerings for purposes of any such applicable shareholder approval
provisions.

(i) Application of Takeover Protections; Rights Agreement. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the certificate of incorporation (or certificate
of incorporation on change of name) or the articles of association of the
Company or the laws of Jersey, Channel Islands or any other applicable
jurisdiction which is or could become applicable to any Subscriber as a result
of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the New Ordinary Shares and any
Subscriber’s ownership of the New Ordinary Shares. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Ordinary Shares or a change in control
of the Company.

(j) SEC Documents; Financial Statements. The Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the 1934 Act (all
of the foregoing filed prior to the date hereof or prior to the date of the
Closing and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Any Supplemental Disclosure Document (as defined below), as of its
date and as of the date hereof, did not and does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. As of their respective filing dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be

 

-8-



--------------------------------------------------------------------------------

condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Subscribers which is
not included in the SEC Documents, including, without limitation, disclosure
contained in any supplemental disclosure document prepared by the Company and
provided by the Company to be delivered to potential subscribers (“Supplemental
Disclosure Document”) and information referred to in Section 2(f) of this
Agreement or in any disclosure schedules, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

(k) Transfer Taxes. On the Closing Date, all share transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issue of New Ordinary Shares to be subscribed for by each Subscriber
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

(l) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Ordinary Shares,
(ii) other than the Agent, sold, bid for, purchased, or paid any compensation
for soliciting subscriptions of, the New Ordinary Shares, or (iii) other than
the Agent, paid or agreed to pay to any person any compensation for soliciting
another to subscribe for any other securities of the Company.

(m) Disclosure. The Company confirms that neither it nor, to the Company’s
knowledge, any other Person acting on its behalf has provided any of the
Subscribers or their agents or counsel with any information that constitutes or
could reasonably be expected to constitute material, nonpublic information. The
Company understands and confirms that each of the Subscribers will rely on the
foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Subscribers regarding the Company or any
of its Subsidiaries, their business and the transactions contemplated hereby
furnished by the Company is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No material event or circumstance
has occurred or material information exists with respect to the Company or any
of its Subsidiaries or its or their business, properties, prospects, operations
or financial conditions, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.

(n) Acknowledgement Regarding Subscribers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, but subject to
compliance by the Subscribers with applicable law, it is understood and
acknowledged by the Company (i) that none of the Subscribers have been asked by
the Company or its Subsidiaries to agree, nor has any Subscriber agreed with the
Company or its Subsidiaries, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued

 

-9-



--------------------------------------------------------------------------------

by the Company or to hold the New Ordinary Shares for any specified term;
(ii) that past or future open market or other transactions by any Subscriber,
including, without limitation, short sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) that any Subscriber, and counter parties in “derivative” transactions to
which any such Subscriber is a party, directly or indirectly, presently may have
a “short” position in the Ordinary Shares, and (iv) that each Subscriber shall
not be deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction. The Company further understands
and acknowledges that, subject to compliance by the Subscribers with applicable
law, (a) one or more Subscribers may engage in hedging and/or trading activities
at various times during the period that the New Ordinary Shares are outstanding,
and (b) such hedging and/or trading activities (if any) could reduce the value
of the existing shareholders’ equity interests in the Company at and after the
time that the hedging and/or trading activities are being conducted.

(o) Additional Representations and Warranties. In addition to the
representations and warranties set out in this Agreement, the Company hereby
makes the representations and warranties set forth in Annex A hereto.

4. COVENANTS.

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
New Ordinary Shares as required under Regulation D and to provide a copy thereof
to each Subscriber upon request promptly after such filing. The Company, on or
before the Closing Date, shall take such action as is necessary in order to
obtain an exemption for or to qualify the New Ordinary Shares for subscription
by the Subscribers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States, and shall upon
request provide evidence of any such action so taken to the Subscribers on or
prior to the Closing Date. The Company shall make all filings and reports
relating to the offer and issue of the New Ordinary Shares required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date; provided, however, the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation or as a dealer in securities in any jurisdiction or to consent to
general service of process in any jurisdiction.

(c) Reporting Status. From the date hereof until the date on which the Investors
(as defined in the Registration Rights Agreement) shall have sold all the New
Ordinary Shares or are able to sell all the New Ordinary Shares under Rule 144
without the requirement for the Company to be in compliance with the current
public information required thereunder and without volume or manner of sale
restrictions (the “Reporting Period”), the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act, including any
extension period under Rule 12b-25 of the 1934 Act, and the Company shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would otherwise
permit such termination.

 

-10-



--------------------------------------------------------------------------------

(d) Use of Proceeds. The Company will use the proceeds from the issue of the New
Ordinary Shares for general corporate purposes, including to fund the
development costs for MosaiQ™, and not for (A) the repayment of any outstanding
Indebtedness of the Company or any of its Subsidiaries or (B) redemption or
repurchase of any of its or its Subsidiaries’ equity securities.

(e) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period, unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, (i) within one (1) Business
Day after the filing thereof with the SEC, a copy of its Annual Reports in Form
10-K and Quarterly Reports on Form, 10-Q, any Current Reports on Form 8-K and
any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act (other than amendments in respect of the Company’s
Registration Statement on Form S-1 (Registration No. 333-194390), as amended),
(ii) within one (1) Business Day after the release thereof, facsimile or
e-mailed copies of all press releases issued by the Company or any of its
Subsidiaries, and (iii) copies of any notices and other information made
available or given to the shareholders of the Company generally,
contemporaneously with the making available or giving thereof to the
shareholders. As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in the City of New York are
authorized or required by law to remain closed.

(f) Listing. The Company shall as soon as reasonably practicable secure the
listing of all of the Registrable Securities (as defined in the Registration
Rights Agreement) upon each national securities exchange and automated quotation
system, if any, upon which Ordinary Shares are then listed (subject to official
notice of issuance) and shall maintain, so long as any other Ordinary Shares
shall be so listed, such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents. The Company shall
maintain the Ordinary Shares’ authorization for quotation on the Principal
Market. Neither the Company nor any of its Subsidiaries shall take any action
which would be reasonably expected to result in the delisting or suspension of
the Ordinary Shares on the Principal Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(f).

(g) Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Subscriber) relating to or arising out of the
transactions contemplated hereby, including, without limitation, any reasonable
fees or commissions payable to the Agents. Except as otherwise set forth in the
Transaction Documents, each party to this Agreement shall bear its own expenses
in connection with the issue of the New Ordinary Shares to the Subscribers.

(h) Pledge of New Ordinary Shares. The Company acknowledges and agrees that the
New Ordinary Shares may be pledged by an Investor (as defined in the
Registration Rights Agreement) in connection with a bona fide margin agreement
or other loan or financing arrangement that is secured by the New Ordinary
Shares. The pledge of New Ordinary Shares shall not be deemed to be a transfer,
sale or assignment of the New Ordinary Shares hereunder, and no Investor
effecting a pledge of New Ordinary Shares shall be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement or any other Transaction Document, including, without
limitation, Section 2(h)

 

-11-



--------------------------------------------------------------------------------

of this Agreement; provided that an Investor and its pledgee shall be required
to comply with the provisions of Section 2(h) of this Agreement in order to
effect a sale, transfer or assignment of New Ordinary Shares to such pledgee.
The Company hereby agrees to execute and deliver such documentation as a pledgee
of the New Ordinary Shares may reasonably request in connection with a pledge of
the New Ordinary Shares to such pledgee by an Investor; provided that any and
all costs to effect the pledge of the New Ordinary Shares are borne by the
pledgor and/or pledgee and not the Company.

(i) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the first Business Day following the date of this
Agreement, the Company shall issue a press release and promptly thereafter file
a Current Report on Form 8-K describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching the material Transaction Documents (including, without limitation,
this Agreement and the form of the Registration Rights Agreement) as exhibits to
such filing (including all attachments, the “8-K Filing”). From and after the
filing of the 8-K Filing with the SEC, no Subscriber shall be in possession of
any material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide any Subscriber with
any material, nonpublic information regarding the Company or any of its
Subsidiaries from and after the filing of the 8-K Filing with the SEC without
the express written consent of such Subscriber. If a Subscriber has, or believes
it has, received any such material, nonpublic information regarding the Company
or any of its Subsidiaries from such Persons, it shall provide the Company with
written notice thereof. The Company shall, within five (5) Trading Days of
receipt of such notice, make public disclosure of such material, nonpublic
information, to the extent such information is both material and nonpublic.
“Trading Day” means any day on which the Ordinary Shares are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Ordinary Shares, then on the principal securities exchange or
securities market on which the Ordinary Shares are then traded; provided that
“Trading Day” shall not include any day on which the Ordinary Shares are
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Ordinary Shares are suspended from trading during the final hour of
trading on such exchange or market (or if such exchange or market does not
designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00 p.m., New York time). Neither the Company,
its Subsidiaries nor any Subscriber shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Subscriber, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations. Without the prior written consent of any applicable Subscriber,
neither the Company nor any of its Subsidiaries or affiliates shall disclose the
name of such Subscriber in any filing, announcement, release or otherwise other
than in connection with the Registration Statement, as contemplated pursuant to
the Registration Rights Agreement, and other than in connection with the 8-K
Filing, as contemplated pursuant to this Agreement, unless such disclosure is
required by law, regulation or the Principal Market.

 

-12-



--------------------------------------------------------------------------------

(j) Conduct of Business. During the Reporting Period, the business of the
Company and its Subsidiaries shall not be conducted in violation of any law,
ordinance or regulation of any governmental entity, except where such violations
would not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect.

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register and Transfer Agent. The Company shall maintain a transfer agent
and, if necessary under the jurisdiction of incorporation of the Company, a
registrar for the Ordinary Shares.

(b) Transfer Agent Matters. The Company represents and warrants that no
instruction, other than stop transfer instructions to give effect to
Section 2(h) hereof, will be given by the Company to its transfer agent or any
subsequent transfer agent with respect to the New Ordinary Shares, and that the
New Ordinary Shares shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents. If a Subscriber effects a sale, assignment or
transfer of the New Ordinary Shares in accordance with Section 2(h), the Company
shall permit the transfer and shall promptly instruct its transfer agent to
issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by such
Subscriber to effect such sale, transfer or assignment.

(c) Breach. The Company acknowledges that a breach by it of its obligations
under this Section 5 will cause irreparable harm to a Subscriber. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that a
Subscriber shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

(d) Additional Relief. If the Company shall fail for any reason or for no reason
to issue to a Subscriber holding New Ordinary Shares unlegended certificates
within three (3) Business Days of (x) receipt of documents necessary for the
removal of the legend set forth above in Section 2(i) or (y) the date of its
obligation to deliver the Ordinary Shares as contemplated pursuant to clause
(ii) below (the “Deadline Date”), then, in addition to all other remedies
available to such Subscriber, if on or after the Trading Day immediately
following such three Business Day period, such Subscriber purchases (in an open
market transaction or otherwise) Ordinary Shares to deliver in satisfaction of a
sale by such Subscriber of Ordinary Shares that such Subscriber anticipated
receiving from the Company (a “Buy-In”), then the Company shall, within three
Business Days after such Subscriber’s request and in such Subscriber’s
discretion, either (i) pay cash to such Subscriber in an amount equal to such
Subscriber’s total purchase price (including brokerage commissions, if any) for
the Ordinary Shares so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such Ordinary
Shares) shall terminate, or (ii) promptly honor its obligation to deliver to
such Subscriber a certificate or certificates representing such Ordinary Shares
and pay cash to such Subscriber in an amount equal to the excess (if any) of the
Buy-In

 

-13-



--------------------------------------------------------------------------------

Price over the product of (A) such number of Ordinary Shares, times (B) the
Closing Bid Price on the Deadline Date. “Closing Bid Price” means, for any
security as of any date, the last closing price for such security on the
Principal Market, as reported by Bloomberg, or, if the Principal Market begins
to operate on an extended hours basis and does not designate the closing bid
price then the last bid price of such security prior to 4:00:00 p.m., New York
Time, as reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing price
of such security on the principal securities exchange or trading market where
such security is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing bid price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
as reported in the “pink sheets” by OTC Markets Group (formerly Pink Sheets
LLC). If the Closing Bid Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price of such
security on such date shall be the fair market value as mutually determined by
the Company and such Subscriber, all such determinations to be appropriately
adjusted for any share dividend, share split, share combination (consolidation)
or other similar transaction during the applicable calculation period.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO ISSUE.

The obligation of the Company hereunder to issue the New Ordinary Shares to each
Subscriber at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Subscriber with prior
written notice thereof:

(i) Such Subscriber shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.

(ii) Such Subscriber shall have delivered to the Company the Subscription Price
for the New Ordinary Shares, and each other Subscriber shall have delivered to
the Company the Subscription Price for the New Ordinary Shares, in each case, at
the Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.

(iii) The representations and warranties of such Subscriber shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and such Subscriber shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Subscriber at or prior to the Closing Date.

 

-14-



--------------------------------------------------------------------------------

7. CONDITIONS TO EACH SUBSCRIBER’S OBLIGATION TO SUBSCRIBE.

The obligation of each Subscriber hereunder to subscribe for the New Ordinary
Shares is subject to the satisfaction, at or before the Closing Date, of each of
the following conditions, provided that these conditions are for each
Subscriber’s sole benefit and may be waived by such Subscriber at any time in
its sole discretion by providing the Company with prior written notice thereof:

(i) The Company shall have duly executed and delivered to such Subscriber
(i) each of the Transaction Documents and (ii) the New Ordinary Shares (in such
amounts as such Subscriber shall request) being subscribed for by such
Subscriber at the Closing pursuant to this Agreement.

(ii) Such Subscriber shall have received the opinion of Clifford Chance US LLP,
counsel for the Company (“Company Counsel”), dated as of the Closing Date, in
substantially the form of Exhibit B attached hereto.

(iii) Such Subscriber shall have received the opinion of Carey Olsen, counsel
for the Company with respect to the laws of Jersey (“Jersey Company Counsel”),
dated as of the Closing Date, in substantially the form of Exhibit C attached
hereto.

(iv) The Company shall have delivered to such Subscriber a certificate (“Good
Standing Certificate”) evidencing the incorporation and good standing of the
Company and each of its operating Subsidiaries in such corporation’s state of
incorporation issued by the Secretary of State of such state of incorporation as
of a date within 10 days of the Closing Date, or such other document in lieu of
a Good Standing Certificate reasonably satisfactory to the Subscriber.

(v) The Ordinary Shares (I) shall be listed on the Principal Market and (II)
shall not have been suspended, as of the Closing Date, by the SEC or the
Principal Market from trading on the Principal Market nor shall suspension by
the SEC or the Principal Market have been threatened, as of the Closing Date,
either (A) in writing by the SEC or the Principal Market or (B) by falling below
the minimum listing maintenance requirements of the Principal Market.

(vi) The Company shall have delivered to such Subscriber a certificate, executed
by the Secretary of the Company and dated as of the Closing Date, in a form
reasonably acceptable to such Subscriber, as to (i) the resolutions consistent
with Section 3(b) as adopted by the Company’s Board of Directors, and (ii) the
Articles of Association of the Company each as in effect at the Closing.

(vii) The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the

 

-15-



--------------------------------------------------------------------------------

Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. Such Subscriber shall have received a
certificate, executed by the Chief Executive Officer of the Company, dated as of
the Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by such Subscriber.

(viii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the New Ordinary
Shares.

(ix) The Company shall have delivered to such Subscriber such other documents
relating to the transactions contemplated by this Agreement as such Subscriber
or its counsel may reasonably request.

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Subscriber on or before five (5) Business Days from the date hereof
due to the Company’s or such Subscriber’s failure to satisfy the conditions set
forth in Sections 6 and 7 above (and the nonbreaching party’s failure to waive
such unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

-16-



--------------------------------------------------------------------------------

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Subscribers, the Company, their affiliates and Persons acting on their behalf
with respect to the matters discussed herein, and this Agreement and the other
Transaction Documents contain the entire understanding of the parties with
respect to the matters covered herein and therein and, except as specifically
set forth herein or therein, neither the Company nor any Subscriber makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the holders of New Ordinary Shares
representing at least a majority of the amount of the New Ordinary Shares, or,
if prior to the Closing Date, the Subscribers listed on the Schedule of
Subscribers as being obligated to subscribe at least a majority of the amount of
the New Ordinary Shares. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought. No
such amendment shall be effective to the extent that it applies to less than all
of the holders of the New Ordinary Shares then outstanding. The Company has not,
directly or indirectly, made any agreements with any Subscribers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Subscriber has made any commitment or promise or has any other obligation to
provide any financing to the Company or otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

 

Elizabeth House

9 Castle Street

St Helier

JE2 3RT

Jersey, Channel Islands

 

Telephone:    +44 131 445 6159 Facsimile:    +44 153 4700 007 Attention:    Paul
Cowan

 

-17-



--------------------------------------------------------------------------------

with a copy (for informational purposes only) to:

 

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention:    Alejandro E. Camacho and Per B. Chilstrom Facsimile:   
212-878-8375

If to the Transfer Agent:

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, NY 10004

Telephone:    212-845-3277 Facsimile:    212-616-7615 Attention:    Henry
Farrell

If to a Subscriber, to its address and facsimile number set forth on the
Schedule of Subscribers, with copies to such Subscriber’s representatives as set
forth on the Schedule of Subscribers and to such other address and/or facsimile
number and/or to the attention of such other Person as the Subscriber has
specified by written notice given to the Company five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective permitted successors and
assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the holders of at
least a majority of the aggregate number of Registrable Securities issued and
issuable hereunder. A Subscriber shall not assign this Agreement or any rights
or obligations hereunder without the prior written consent of the Company, in
which event such assignee shall be deemed to be a Subscriber hereunder with
respect to such assigned rights and obligations.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that the Agent may rely upon the representations and warranties
contained in Sections 2 and 3 hereof.

 

-18-



--------------------------------------------------------------------------------

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Subscribers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Subscriber shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. In consideration of each Subscriber’s execution and
delivery of the Transaction Documents and acquiring the New Ordinary Shares
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Subscriber, the directors, officers, members, partners, employees,
agents and representatives thereof, and each Person, if any, who controls any
Subscriber within the meaning of the 1933 Act or the 1934 Act (collectively, the
“Indemnitees”), from and against any and all actions, causes of action, suits,
claims, losses, reasonable costs, penalties, reasonable fees, liabilities and
damages, and reasonable expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to any untrue statement of a material fact in the
SEC Documents or any Supplemental Disclosure Document or any omission to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. Except as otherwise set forth herein, the mechanics and procedures with
respect to the rights and obligations of the parties under this Section 9(k)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Subscriber shall have all rights and remedies set forth in
the Transaction Documents and all rights and remedies which such Subscribers
have been granted at any time under any other agreement or contract and all of
the rights which such Subscribers have under any law. Any Person having any
rights under any provision of this Agreement shall be entitled to enforce such
rights specifically (without posting a bond or other security), to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Subscribers, or any of them. The Company therefore
agrees that any Subscriber shall be entitled to seek temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages and without posting a bond or other security.

 

-19-



--------------------------------------------------------------------------------

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Subscriber exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then at any time prior to
performance by the Company of such obligation such Subscriber may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Subscribers hereunder or pursuant to any of the other
Transaction Documents or the Subscribers enforce or exercise their rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

(p) Independent Nature of Subscribers’ Obligations and Rights. The obligations
of each Subscriber under any Transaction Document are several and not joint with
the obligations of any other Subscriber, and no Subscriber shall be responsible
in any way for the performance of the obligations of any other Subscriber under
any Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Subscriber pursuant hereto or thereto,
shall be deemed to constitute the Subscribers as, and the Company acknowledges
that the Subscribers do not so constitute, a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Subscribers are in any way acting in concert or as a group, and the Company will
not assert any such claim with respect to such obligations or the transactions
contemplated by the Transaction Documents and the Company acknowledges that the
Subscribers are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
Company acknowledges and each Subscriber confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Subscriber shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Subscriber to be joined as an
additional party in any proceeding for such purpose.

 

-20-



--------------------------------------------------------------------------------

(q) Exculpation of the Agent. Each party acknowledges that it has read the
notice available at
http://www.jefferies.com/CMSFiles/Jefferies.com/files/Reg%20A%20and%20D%20Disclosure%207_2014(1).pdf
and hereto agrees for the express benefit of each of the Agent, its affiliates
and its representatives that:

(i) Neither Jefferies LLC (as the Agent) nor any of its affiliates or any of its
representatives (1) has any duties or obligations other than those specifically
set forth herein or in the engagement letter, dated as of November 3, 2014,
among the Company and Jefferies LLC (the “Engagement Letter”); (2) shall be
liable for any improper payment made in accordance with the information provided
by the Company; (3) makes any representation or warranty, or has any
responsibilities as to the validity, accuracy, value or genuineness of any
information, certificates or documentation delivered by or on behalf of the
Company pursuant to this Agreement or the Transaction Documents or in connection
with any of the transactions contemplated hereby and thereby; or (4) shall be
liable (x) for any action taken, suffered or omitted by any of them in good
faith and reasonably believed to be authorized or within the discretion or
rights or powers conferred upon it by this Agreement or any Transaction Document
or (y) for anything which any of them may do or refrain from doing in connection
with this Agreement or any Transaction Document, except for such party’s own
gross negligence, willful misconduct or bad faith.

(ii) Each of the Agent, its affiliates and its representatives shall be entitled
to (1) rely on, and shall be protected in acting upon, any certificate,
instrument, notice, letter or any other document or security delivered to any of
them by or on behalf of the Company, and (2) be indemnified by the Company for
acting as the Agent hereunder pursuant the indemnification provisions set forth
in the Engagement Letter.

[Signature Page Follows]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused its respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

COMPANY: QUOTIENT LIMITED By:  

/s/ D.J.P.E. Cowan

  Name:   D.J.P.E. Cowan   Title:   Chairman & CEO

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS: CORMORANT GLOBAL HEALTHCARE MASTER FUND, LP By:  

/s/ Bihua Chen

  Name:   Bihua Chen   Title:   CEO/CIO     Managing Member of GP

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS:

COX FLP, LTD.

By:  

/s/ David S. Boylan

  Name:   David S. Boylan   Title:   President of GP

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS: ARROWSMITH FUND, LTD. By:   Arrowsmith, LLC By:  

/s/ James R. Hodge

  Name:   James R. Hodge   Title:   Managing Member

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS: ANN ARBOR PARTNERS, L.P. By:   Souede & Hodge Associates Its:  
General Partner By:  

/s/ James R. Hodge

  Name:   James R. Hodge   Title:   General Partner

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS:

SOUTHWELL CAPITAL, LP By:  

/s/ Nelson Jaeggli

  Name:   Nelson Jaeggli   Title:   Partner 

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS:

LAWRENCE B. LEVEY TRUST

By:   Lawrence B. Levey Its:   Trustee By:  

/s/ Lawrence B. Levey

  Name:   Lawrence B. Levey   Title:   Trustee

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS: JOSEPH M. COHEN By:  

/s/ Joseph M. Cohen

  Name:   Joseph M. Cohen   Title:   Chairman

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS: JON M. COHEN By:  

/s/ Jon M. Cohen

  Name:   Jon M. Cohen   Title:   MD

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS: JOSEPH M. COHEN FAMILY LIMITED PARTNERSHIP By:  

/s/ Jon M. Cohen

  Name:   Jon M. Cohen   Title:   Trustee

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS:

BENJAMIN LING

By:  

/s/ Benjamin Ling

  Name:   Benjamin Ling   Title:  

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS:

GANTCHER FAMILY LIMITED PARTNERSHIP

By:   Gantcher Family Partners, LLC Its:   General Partner By:  

/s/ Nathan Gantcher

  Name:   Nathan Gantcher   Title:   Managing Member

 

[Signature Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS: FORESITE CAPITAL FUND II, L.P. By:   Foresite Capital Management
II, LLC Its:   General Partner By:  

/s/ Dennis D. Ryan

  Name:   Dennis D. Ryan   Title:   CFO

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS: GALEN PARTNERS V, L.P. By:   Galen V, LLC Its:   General Partner
By:  

/s/ David W. Jahns

  Name:   David W. Jahns   Title:   Managing Member

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS: GALEN PARTNERS INTERNATIONAL V, L.P. By:   Galen V, LLC Its:  
General Partner By:  

/s/ David W. Jahns

  Name:   David W. Jahns   Title:   Managing Member

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS: PERCEPTIVE LIFE SCIENCES MASTER FUND LTD. By:  

/s/ James H. Mannix

  Name:   James H. Mannix   Title:   COO

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Subscription Agreement to be duly executed as of the date
first written above.

 

SUBSCRIBERS: TITAN PERC, LTD. By:  

/s/ Darren Ross

  Name:   Darren Ross   Title:   Director

 

[Subscription Agreement

Signature Page]



--------------------------------------------------------------------------------

SCHEDULE OF SUBSCRIBERS

 

(1)    (2)    (3)      (4)      (5)

Subscriber

  

Address and Facsimile Number

   Number of New
Ordinary Shares      Subscription
Price     

Legal Representative’s

Address and Facsimile Number

Cormorant Global Healthcare Master Fund, L.P.

        600,000       $ 5,700,000.00      

Cox FLP, Ltd.

        315,789       $ 2,999,995.50      

Arrowsmith Fund, Ltd.

        52,631       $ 499,994.50      

Ann Arbor Partners, L.P.

        52,631       $ 499,994.50      

Southwell Capital, L.P.

        26,315       $ 249,992.50      

Lawrence B. Levey, Trustee of the Lawrence B. Levey Trust u/a/d 9/11/06

        26,315       $ 249,992.50      

Joseph M. Cohen

        15,789       $ 149,995.50      

Jon M. Cohen

        5,263       $ 49,998.50      

Joseph M. Cohen Family Limited Partnership

        5,263       $ 49,998.50      

Benjamin Ling

        10,526       $ 99,997.00      

Gantcher Family Limited Partnership

        50,000       $ 475,000.00      

Foresite Capital Fund II, L.P.

        327,631       $ 3,112,494.50      



--------------------------------------------------------------------------------

(1)    (2)    (3)      (4)      (5)

Subscriber

  

Address and Facsimile Number

   Number of New
Ordinary Shares      Subscription
Price     

Legal Representative’s

Address and Facsimile Number

Galen Partners V, L.P.

        145,473       $ 1,381,993.50      

Galen Partners International V, L.P.

        12,422       $ 118,009.00      

Perceptive Life Sciences Master Fund Ltd.

        180,527       $ 1,715,006.50      

Titan Perc, Ltd.

        29,999       $ 284,990.50      



--------------------------------------------------------------------------------

ANNEX A – ADDITIONAL REPRESENTATIONS AND WARRANTIES

1. Representations and Warranties. The Company represents and warrants to each
of the Subscribers that (capitalized terms used in this Annex A without
definition have the meanings ascribed to them in the Subscription Agreement to
which this Annex A relates (the “Subscription Agreement”)):

(a) as of the date of the Subscription Agreement, the Company has an authorized
and outstanding capitalization as set forth in the Company’s Quarterly Report on
Form 10-Q for the quarterly period ended September 30, 2014 (the “Q214 10-Q”),
and, as of the Closing Date, the Company shall have an authorized and
outstanding capitalization as set forth in the Q214 10-Q (subject, in each case,
to the issuance of Ordinary Shares upon exercise of share options and warrants
disclosed as outstanding in the SEC Documents (excluding the exhibits thereto),
the grant of options, shares or other awards under incentive compensation plans
described in the SEC Documents (excluding the exhibits thereto), the
subscription of New Ordinary Shares hereunder, and the subscription of New
Ordinary Shares and warrants to acquire additional Ordinary Shares pursuant to
the Other Subscription Agreements); all of the issued and outstanding shares in
the capital, including the Ordinary Shares, of the Company have been duly
authorized and validly issued and are fully paid and non-assessable, have been
issued in compliance with all applicable securities laws and were not issued in
violation of any preemptive right, resale right, right of first refusal or
similar right; and the certificate of incorporation (or certificate of
incorporation on change of name) of the Company and the articles of association
of the Company, each in the form filed with the SEC, have been heretofore duly
authorized and approved in accordance with the laws of Jersey and are effective
and in full force and effect;

(b) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of Jersey, with full corporate power
and authority to own, lease and operate its properties and conduct its business
as described in the SEC Documents;

(c) the Company is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction where the ownership or leasing of its
properties or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing would not,
individually or in the aggregate, either (i) have a material adverse effect on
the business, properties, financial condition, results of operations or
prospects of the Company and the Subsidiaries (as defined below) taken as a
whole or (ii) prevent or materially interfere with consummation of the
transactions contemplated by the Subscription Agreement (the occurrence of any
such effect or any such prevention or interference or any such result described
in the foregoing clauses (i) and (ii) being herein referred to as a “Material
Adverse Effect”);

(d) the Company has no subsidiaries (as defined under the 1933 Act) other than
QBD (QSIP) Limited, a company formed under the laws of Jersey, Quotient
Biodiagnostics, Inc., a Delaware corporation, Alba Bioscience Limited, a company
formed under the laws of Scotland, and Quotient Suisse SA, a company formed
under the laws of Switzerland (collectively, the “Subsidiaries”); the Company
owns all of the issued and outstanding share capital or capital stock (as
applicable) of each of the Subsidiaries; other than the share capital or capital
stock of the Subsidiaries, the Company does not own, directly or indirectly, any
shares in the capital, shares of stock or any other equity interests or
long-term debt securities of any corporation, firm,



--------------------------------------------------------------------------------

partnership, joint venture, association or other entity; each Subsidiary has
been duly incorporated or formed and is validly existing as a corporation or
other entity in good standing under the laws of its respective jurisdiction of
incorporation or formation, with full power and authority, corporate or
otherwise, to own, lease and operate its properties and to conduct its business
as described in the SEC Documents; each Subsidiary is duly qualified to do
business as a foreign corporation or other entity and is in good standing in
each jurisdiction where the ownership or leasing of its properties or the
conduct of its business requires such qualification, except where the failure to
be so qualified and in good standing would not, individually or in the
aggregate, have a Material Adverse Effect; all of the outstanding shares in the
capital or shares of capital stock of each of the Subsidiaries have been duly
authorized and validly issued, are fully paid and non-assessable, have been
issued in compliance with all applicable securities laws, were not issued in
violation of any preemptive right, resale right, right of first refusal or
similar right and, except as disclosed in the SEC Documents, are owned by the
Company subject to no security interest, other encumbrance or adverse claims;
and no options, warrants or other rights to purchase, agreements or other
obligations to issue or other rights to convert any obligation into shares in
the capital, shares of capital stock or ownership interests in the Subsidiaries
are outstanding;

(e) the share capital of the Company, including the New Ordinary Shares,
conforms in all material respects to each description thereof, if any, contained
in the SEC Documents; and the certificates for the New Ordinary Shares are in
due and proper form;

(f) there is no franchise, contract or other document of a character required to
be described in the SEC Documents, or to be filed as an exhibit thereto, which
is not described or filed as required;

(g) neither the Company nor any of the Subsidiaries is in breach or violation of
or in default under (nor has any event occurred which, with notice, lapse of
time or both, would result in any breach or violation of, constitute a default
under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) (A) its respective certificate of
incorporation or certificate of incorporation on name change or articles of
association, charter or bylaws or other applicable organizational documents, or
(B) any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which it is a party or by which it or any of its
properties may be bound or affected, or (C) any federal, state, local or foreign
law, regulation or rule, or (D) any rule or regulation of any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the rules and regulations of the Principal Market), or (E) any
decree, judgment or order applicable to it or any of its properties, except, in
the case of clauses (B), (C) or (D), where such breach, violation, default,
event or right would not, individually or in the aggregate, have a Material
Adverse Effect;

(h) each of the Company and the Subsidiaries has all necessary licenses,
authorizations, consents and approvals and has made all necessary filings
required under any applicable law, regulation or rule, and has obtained all
necessary licenses, authorizations, consents and approvals from other persons,
in order to conduct their respective businesses, except where the failure to
have or have obtained such licenses, authorizations, consents or approvals or
make such filings



--------------------------------------------------------------------------------

would not, individually or in the aggregate, have a Material Adverse Effect;
neither the Company nor any of the Subsidiaries is in violation of, or in
default under, or has received notice of any proceedings relating to revocation
or modification of, any such license, authorization, consent or approval or any
federal, state, local or foreign law, regulation or rule or any decree, order or
judgment applicable to the Company or any of the Subsidiaries, except where such
violation, default, revocation or modification would not, individually or in the
aggregate, have a Material Adverse Effect;

(i) none of the Company or any of its subsidiaries nor any of its or their
properties or assets has any immunity from the jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution or otherwise) under the laws of Jersey,
Scotland or Switzerland;

(j) Except as except as described in the SEC Documents, there are no actions,
suits, claims, investigations or proceedings pending or, to the Company’s
knowledge, threatened or contemplated to which the Company or any of the
Subsidiaries or any of their respective directors or officers is or would be a
party or of which any of their respective properties is or would be subject at
law or in equity, before or by any federal, state, local or foreign governmental
or regulatory commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the Principal Market), except any such action,
suit, claim, investigation or proceeding which, if resolved adversely to the
Company or any Subsidiary, would not, individually or in the aggregate, have a
Material Adverse Effect;

(k) the financial statements included in the SEC Documents, together with the
related notes and schedules, present fairly the consolidated financial position
of the Company and the Subsidiaries as of the dates indicated and the
consolidated results of operations, cash flows and changes in shareholders’
equity of the Company and the Subsidiaries for the periods specified and have
been prepared in all material respects in compliance with the requirements of
the Exchange Act and in conformity with U.S. generally accepted accounting
principles applied on a consistent basis during the periods involved; the other
financial and accounting data of the Company contained in the SEC Documents are
accurately and fairly presented and prepared on a basis consistent with the
financial statements or the books and records of the Company; there are no
financial statements (historical or pro forma) that are required to be included
in the SEC Documents that are not included as required; the Company and the
Subsidiaries do not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations), not described in the
SEC Documents (excluding the exhibits thereto); and all disclosures, if any,
contained in the SEC Documents regarding “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the SEC) comply with Regulation
G of the Exchange Act and Item 10 of Regulation S-K under the 1933 Act, to the
extent applicable;

(l) except as disclosed in the SEC Documents (excluding the exhibits thereto),
each share option granted under any share option plan of the Company or any
Subsidiary (each, a “Stock Plan”) was granted with a per share exercise price no
less than the fair market value per share of the applicable class of share in
the capital or capital stock of the Company or such Subsidiary on the grant date
of such option, and no such grant involved any “back-dating,” “forward-dating,”
or similar practice with respect to the effective date of such grant; except as
would not,



--------------------------------------------------------------------------------

individually or in the aggregate, have a Material Adverse Effect, each such
option (i) was granted in compliance with applicable law and with the applicable
Stock Plan(s), (ii) was duly approved by the Board of Directors (or a duly
authorized committee thereof or an officer of the Company or such Subsidiary
duly authorized by the Board of Directors or authorized committee thereof to
make such grants) of the Company or such Subsidiary, as applicable, and
(iii) has been properly accounted for in the Company’s financial statements in
accordance with U.S. generally accepted accounting principles and disclosed in
the Company’s filings with the SEC;

(m) Except as disclosed in the SEC Documents, subsequent to the respective dates
as of which information is given in the SEC Documents, in each case excluding
any amendments to the foregoing made after the execution of the Subscription
Agreement, there has not been (i) any material adverse change, or any
development involving a prospective material adverse change, in the business,
properties, management, financial condition or results of operations of the
Company and the Subsidiaries taken as a whole, (ii) any transaction which is
material to the Company and the Subsidiaries taken as a whole, (iii) any
obligation or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Company or any Subsidiary, which is material to
the Company and the Subsidiaries taken as a whole, (iv) any change in the share
capital, capital stock or outstanding indebtedness of the Company or any
Subsidiaries or (v) any dividend or distribution of any kind declared, paid or
made on the share capital or capital stock of the Company or any Subsidiary;

(n) neither the Company nor any Subsidiary is required to register as an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”), nor will they be after giving
effect to the offering and sale of the New Ordinary Shares and the application
of the proceeds thereof;

(o) based on the projected composition of the Company’s income and fair market
value of its assets, the Company does not expect to be a “passive foreign
investment company” (as defined in Section 1297 of the Internal Revenue Code and
the regulations promulgated thereunder) for its taxable year ended March 31,
2014 and the foreseeable future;

(p) except as disclosed in the SEC Documents, the Company and each of the
Subsidiaries have good and marketable title to all property (real and personal,
excluding for the purposes of this Section 1(p), Intellectual Property (as
defined below)) described in the SEC Documents as being owned by any of them,
free and clear of all liens, claims, security interests or other encumbrances,
except for such liens, claims, security interests or encumbrances as do not
materially and adversely affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Company or such Subsidiary; all the property described in the SEC Documents as
being held under lease by the Company or a Subsidiary is held thereby under
valid, subsisting and enforceable leases, except that the enforcement thereof
may be subject to (i) bankruptcy, insolvency, reorganization, receivership,
moratorium, fraudulent conveyance or other similar laws relating to creditor’s
rights generally and (ii) general principles of equity and the discretion of the
court before which any proceeding therefor may be brought (the “Enforceability
Exceptions”);

(q) except as disclosed in the SEC Documents, the Company and the Subsidiaries
own the inventions, patent applications, patents, trademarks (both registered
and unregistered),



--------------------------------------------------------------------------------

tradenames, service names, copyrights, trade secrets and other proprietary
information (collectively, “Intellectual Property”) described in the SEC
Documents as being owned by them and own or have obtained valid and enforceable
licenses for, or other rights to use all Intellectual Property (except that the
enforcement thereof may be subject to the Enforceability Exceptions) used in and
necessary for the conduct of their respective businesses as currently conducted
or as currently proposed to be conducted (including the commercialization of
products or services described in the SEC Documents as under development)
(collectively, “Company Intellectual Property”); to the Company’s knowledge,
(i) there are no third parties who have or will be able to establish rights to
any Company Intellectual Property that is described in the SEC Documents as
owned or purported to be owned by the Company or any of the Subsidiaries, except
for, and to the extent of, the ownership rights of any co-owners of such Company
Intellectual Property that are disclosed in the SEC Documents (excluding the
exhibits thereto); (ii) there is no infringement by misappropriation or other
violation by any third parties of any Company Intellectual Property owned by or
exclusively licensed to the Company or any of the Subsidiaries; (iii) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others challenging the Company’s or any Subsidiary’s rights in or to
any Company Intellectual Property, and the Company is unaware of any facts which
could form a reasonable basis for any such action, suit, proceeding or claim;
(iv) neither the Company nor any Subsidiary has received any notice from, and
there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity, enforceability or scope
of any Company Intellectual Property, and the Company is unaware of any facts
which could form a reasonable basis for any such action, suit, proceeding or
claim; (v) neither the Company nor any Subsidiary has received any notice from,
and there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others that the Company or any Subsidiary infringes,
misappropriates or otherwise violates, or could, upon the commercialization of
any product or service described in the SEC Documents as under development,
infringe, misappropriate or violate any Intellectual Property of others, and the
Company is unaware of any facts which could form a reasonable basis for any such
action, suit, proceeding or claim; (vi) the Company and the Subsidiaries have
complied with the material terms of each agreement pursuant to which Company
Intellectual Property has been licensed to the Company or any Subsidiary, and
all such agreements are in full force and effect; (vii) to the Company’s
knowledge there is no patent or patent application that contains claims that
interfere with the issued or pending claims of any patents included in the
Company Intellectual Property owned by or exclusively licensed to the Company or
any of the Subsidiaries; (viii) the products described in the SEC Documents as
under development by the Company or the Subsidiaries fall within the scope of
the claims of one or more patents owned by, or exclusively licensed to, the
Company or any Subsidiary; (ix) all patents and patent applications owned by
and, to the Company’s knowledge, exclusively licensed to the Company and any
Subsidiary have been duly and properly filed and maintained and the Company and
the Subsidiaries and, to the Company’s knowledge, the applicable licensor have
complied in all material respects with their duty of candor and disclosure to
the U.S. Patent and Trademark Office (the “PTO”) or other applicable patent
office with respect to all patent applications owned by or exclusively licensed
to the Company or any of the Subsidiaries and included in the Company
Intellectual Property and filed with the PTO or other applicable patent office;
(x) the Company and the Subsidiaries have taken all steps reasonably necessary
to secure their respective interest in the Company Intellectual Property owned
or purported to be owned by the Company or any of the Subsidiaries, including



--------------------------------------------------------------------------------

obtaining all necessary assignments from its employees, consultants and
contractors pursuant to a written agreement; (xi) the Company and the
Subsidiaries have taken reasonable steps in accordance with normal industry
practice to maintain the confidentiality of all material trade secrets included
in any Intellectual Property, and no such Company Intellectual Property has been
disclosed other than to employees, representatives, independent contractors,
collaborators, licensors, licensees, agents and advisors of the Company and the
Subsidiaries who are legally bound to a duty of confidentiality; (xii) the
Company and the Subsidiaries are not a party to or bound by any options,
licenses or agreements with respect to the Intellectual Property of any other
person or entity that are required to be described in the SEC Documents that are
not so described therein; (xiii) all conditions stated in any license agreement
under which Company Intellectual Property is exclusively licensed to the Company
or any Subsidiary that are required to be satisfied in order for the Company to
retain exclusive rights have been timely satisfied; (xiv) to the Company’s
knowledge, the issued patents owned by or exclusively licensed to the Company or
any of the Subsidiaries are valid and enforceable and the Company is unaware of
any facts that would preclude the issuance of a valid and enforceable patent on
any pending patent application owned by the Company or any of the Subsidiaries;
and (xv) except as disclosed in the SEC Documents, no government funding,
facilities or resources of a university, college, other educational institution
or research center was used in the development of any Company Intellectual
Property that is owned or purported to be owned by the Company or any Subsidiary
that would confer upon any governmental agency or body, university, college,
other educational institution or research center any claim or right in or to any
such Company Intellectual Property;

(r) except for matters which would not, individually or in the aggregate, have a
Material Adverse Effect, (i) neither the Company nor any of the Subsidiaries is
engaged in any unfair labor practice, (ii) there is (A) no unfair labor practice
complaint pending or, to the Company’s knowledge, threatened against the Company
or any of the Subsidiaries before the National Labor Relations Board or any
similar foreign body, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or, to the Company’s
knowledge, threatened, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the Company’s knowledge, threatened against the Company or any of
the Subsidiaries and (C) no union representation dispute currently existing
concerning the employees of the Company or any of the Subsidiaries, (iii) to the
Company’s knowledge, no union organizing activities are currently taking place
concerning the employees of the Company or any of the Subsidiaries and
(iv) there has been no violation of any applicable federal, state, local or
foreign law relating to discrimination in the hiring, promotion or pay of
employees, any applicable wage or hour laws, or the rules and regulations
promulgated thereunder, or any similar applicable foreign law, rule or
regulation, concerning the employees of the Company or any of the Subsidiaries;

(s) the Company and the Subsidiaries and their respective properties, assets and
operations are in compliance with, and the Company and each of the Subsidiaries
hold all permits, authorizations and approvals required under, Environmental
Laws (as defined below), except to the extent that failure to so comply or to
hold such permits, authorizations or approvals would not, individually or in the
aggregate, have a Material Adverse Effect; there are no past, present or, to the
Company’s knowledge, reasonably anticipated future events, conditions,
circumstances, activities, practices, actions, omissions or plans that could
reasonably be expected to give rise to any material costs or liabilities to the
Company or any Subsidiary under, or to



--------------------------------------------------------------------------------

interfere with or prevent compliance by the Company or any Subsidiary with,
Environmental Laws; except as would not, individually or in the aggregate, have
a Material Adverse Effect, neither the Company nor any of the Subsidiaries
(i) is the subject of any investigation, (ii) has received any notice or claim,
(iii) is a party to or affected by any pending or, to the Company’s knowledge,
threatened action, suit or proceeding, (iv) is bound by any judgment, decree or
order or (v) has entered into any agreement, in each case relating to any
alleged violation of any Environmental Law or any actual or alleged release or
threatened release or cleanup at any location of any Hazardous Materials (as
defined below) (as used herein, “Environmental Law” means any applicable
federal, state, local or foreign law, statute, ordinance, rule, regulation,
order, decree, judgment, injunction, permit, license, authorization or other
binding requirement, or common law, relating to health, safety or the
protection, cleanup or restoration of the environment or natural resources,
including those relating to the distribution, processing, generation, treatment,
storage, disposal, transportation, other handling or release or threatened
release of Hazardous Materials, and “Hazardous Materials” means any material
(including, without limitation, pollutants, contaminants, hazardous or toxic
substances or wastes) that is regulated by or may give rise to liability under
any Environmental Law);

(t) all material tax returns required to be filed by the Company or any of the
Subsidiaries have been timely filed (within any applicable time limit extensions
permitted by the relevant tax authority), and all material taxes and other
assessments of a similar nature (whether imposed directly or through
withholding) including any interest, additions to tax or penalties applicable
thereto due or claimed to be due from such entities have been timely paid, other
than those being contested in good faith and for which adequate reserves have
been provided;

(u) At no time in the past six years has the Company or any ERISA Affiliate
maintained, sponsored, participated in, contributed to or has or had any
liability or obligation in respect of any Employee Benefit Plan subject to Part
3 of Subtitle B of Title I of ERISA, Title IV of ERISA, or Section 412 of the
Code or any “multiemployer plan” as defined in Section 3(37) of ERISA or any
multiple employer plan for which the Company or any ERISA Affiliate has incurred
or could incur material liability under Section 4063 or 4064 of ERISA. No
“welfare benefit plan” as defined in Section 3(1) of ERISA provides or promises,
or at any time provided or promised, retiree health, life insurance, or other
retiree welfare benefits except as may be required by the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, or similar state law and except,
on a case by case basis, limited extensions of health insurance benefits to
former employees receiving severance payments from the Company. Each Employee
Benefit Plan is and has been operated in material compliance with its terms and
all applicable laws, including but not limited to ERISA and the Code and, to the
knowledge of the Company, no event has occurred and no condition exists that
would subject the Company to any material tax, fine, lien, penalty or liability
imposed by ERISA, the Code or other applicable law. Each Employee Benefit Plan
intended to be qualified under Code Section 401(a) is so qualified and has a
favorable determination or opinion letter from the IRS upon which it can rely,
and any such determination or opinion letter remains in effect and has not been
revoked; to the knowledge of the Company, nothing has occurred since the date of
any such determination or opinion letter that is reasonably likely to adversely
affect such qualification; with respect to each Foreign Benefit Plan, such
Foreign Benefit Plan (1) if intended to qualify for special tax treatment,
meets, in all material respects, the requirements for such treatment, and (2) if
required to be funded, is funded to the extent required by applicable law, and
with respect to all other Foreign Benefit



--------------------------------------------------------------------------------

Plans, adequate reserves therefor have been established on the accounting
statements of the applicable Company or subsidiary to the extent required by
applicable law; the Company does not have any obligations under any collective
bargaining agreement with any union. As used in this Annex A, “Code” means the
Internal Revenue Code of 1986, as amended; “Employee Benefit Plan” means any
“employee benefit plan” within the meaning of Section 3(3) of ERISA, including,
without limitation, all stock purchase, stock option, stock-based severance,
employment, change-in-control, medical, disability, fringe benefit, bonus,
incentive, deferred compensation, employee loan and all other employee benefit
plans, agreements, programs, policies or other arrangements, whether or not
subject to ERISA, under which (x) any current or former employee, director or
independent contractor of the Company or its subsidiaries has any present or
future right to benefits and which are contributed to, sponsored by or
maintained by the Company or any of its respective subsidiaries or (y) the
Company or any of its subsidiaries has had or has any present or future direct
or contingent obligation or liability; “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended; “ERISA Affiliate” means any member of
the company’s controlled group as determined pursuant to Code Section 414(b),
(c), (m) or (o); and “Foreign Benefit Plan” means any Employee Benefit Plan
established, maintained or contributed to outside of the United States of
America or which covers any employee working or residing outside of the United
States;

(v) the Company and each of the Subsidiaries maintain insurance covering their
respective properties, operations, personnel and businesses as the Company
reasonably deems adequate; such insurance insures against such losses and risks
to an extent which is adequate in accordance with customary industry practice to
protect the Company and the Subsidiaries and their respective businesses; all
such insurance is fully in force on the date of the Subscription Agreement and
will be fully in force at the time of purchase and each additional time of
purchase, if any; neither the Company nor any Subsidiary has any reason to
believe that it will not be able to (i) renew any such insurance as and when
such insurance expires or (ii) obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted at a cost that would not result in any Material Adverse Effect;

(w) neither the Company nor any Subsidiary has sent or received any
communication regarding termination of, or intent not to renew, any of the
material contracts or agreements referred to or described in the SEC Documents,
or referred to or described in, or filed as an exhibit to, the SEC Documents,
and no such termination or non-renewal has been threatened by the Company or any
Subsidiary or, to the Company’s knowledge, by any other party to any such
contract or agreement;

(x) the Company and each of the Subsidiaries have established and maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences;



--------------------------------------------------------------------------------

(y) the Company has established and maintains and evaluates “disclosure controls
and procedures” (as such term is defined in Rules 13a-15 and 15d-15 under the
1934 Act) and “internal control over financial reporting” (as such term is
defined in Rules 13a-15 and 15d-15 under the 1934 Act); such disclosure controls
and procedures are designed to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the Company’s Chief
Executive Officer and its Chief Financial Officer by others within those
entities, and such disclosure controls and procedures are effective to perform
the functions for which they were established; the Company’s independent
registered public accountants and the Audit Committee of the Board of Directors
of the Company have been advised of: (i) all significant deficiencies, if any,
in the design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize and report financial data; and
(ii) all fraud, if any, whether or not material, that involves management or
other employees who have a role in the Company’s internal controls; all
“significant deficiencies” and “material weaknesses” (as such terms are defined
in Rule 1-02(a)(4) of Regulation S-X under the 1933 Act) of the Company, if any,
have been identified to the Company’s independent registered public accountants
and are disclosed in the SEC Documents (excluding the exhibits thereto); since
the end of the Company’s most recent audited fiscal year, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses, and the Company has
taken all necessary actions to ensure that the Company and the Subsidiaries and
their respective officers and directors, in their capacities as such, are in
compliance in all material respects with the applicable provisions of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the rules and
regulations promulgated thereunder;

(z) each “forward-looking statement” (within the meaning of Section 27A of the
1933 Act or Section 21E of the 1934 Act) contained in the SEC Documents has been
made or reaffirmed with a reasonable basis and in good faith;

(aa) all statistical or market-related data included in the SEC Documents (other
than that discussed in Section 1(k) of this Annex A) are based on or derived
from sources that the Company reasonably believes to be reliable and accurate,
and the Company has obtained the written consent to the use of such data from
such sources to the extent required;

(bb) neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of the Subsidiaries, has taken any action, directly or indirectly, that
would result in a violation by such persons of any applicable anti-bribery laws,
rules, or regulations of any locality, including but not limited to any law,
rule, or regulation promulgated to implement the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions,
signed December 17, 1997, the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “Foreign Corrupt
Practices Act”), the U.K. Bribery Act 2010, or any other law, rule or regulation
of similar purposes and scope; neither the Company nor any of the Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of the Subsidiaries, is aware of any such
action, directly or indirectly, having been taken on behalf of the Company or
any of the Subsidiaries; and the Company and the Subsidiaries and, to the
knowledge of the Company, their respective affiliates have instituted and
maintain policies and procedures designed to ensure continued compliance
therewith;



--------------------------------------------------------------------------------

(cc) the operations of the Company and the Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the USA Patriot Act, the Bank Secrecy Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency or
intergovernmental group or organization, or any executive order, directive or
regulation pursuant to the authority of the foregoing or any orders or licenses
issued thereunder (collectively, the “Money Laundering Laws”); and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator or non-governmental authority involving the Company or
any of the Subsidiaries with respect to the Money Laundering Laws is pending or,
to the Company’s knowledge, threatened;

(dd) neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of the Subsidiaries is currently subject to any sanctions administered or
enforced by the Office of Foreign Assets Control of the United States Treasury
Department, the United Nations Security Council, the European Union, Her
Majesty’s Treasury or any other relevant sanctions authority (collectively,
“Sanctions”), or located, organized or residing in a country or territory that
is the subject of Sanctions; the Company will not directly or indirectly use the
proceeds of the offering of the New Ordinary Shares contemplated by the
Subscription Agreement, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other person or entity for
the purpose of financing the activities of any person currently subject to any
Sanctions administered or enforced by such authorities; for the past five years,
neither the Company or any of its Subsidiaries has knowingly engaged in, and is
not now knowingly engaged in, any dealings or transactions with any individual
or entity, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions; none of the Company, any
Subsidiaries or, to the knowledge of the Company, any director, officer,
employee, agent, affiliate, joint venture partner or other person associated
with or acting on behalf of the Company or any of its Subsidiaries (other than
the Underwriters, as to which no representation or warranty is made) has engaged
in activities sanctionable under the Iran Sanctions Act, the Comprehensive Iran
Sanctions, Accountability, and Divestment Act of 2010, the Iran Threat Reduction
and Syria Human Rights Act of 2012, the National Defense Authorization Act for
the Fiscal Year 2012, the National Defense Authorization Act for the Fiscal Year
2013, Executive Order Nos. 13628, 13622, and 13608, or any other U.S. economic
sanctions relating to Iran (collectively, the “Iran Sanctions”), and neither the
Company nor any Subsidiary will engage in any activities or business that would
subject it to sanction under the Iran Sanctions;

(ee) no Subsidiary is currently prohibited, directly or indirectly, from paying
any dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary of the
Company, except, in each case, as described in the SEC Documents (excluding the
exhibits thereto);



--------------------------------------------------------------------------------

(ff) (i) All dividends and other distributions declared and payable on the share
capital of the Company, now or in the future, may, under the current laws and
regulations of Jersey, be paid in United States Dollars that (subject to any
applicable Sanctions) may be freely transferred out of Jersey; (ii) all such
dividends and other distributions are not or will not be, as the case may be,
subject to withholding or other taxes under the current laws and regulations of
Jersey; and (iii) all such dividends and other distributions under such current
laws and regulations are or will be otherwise free and clear of any other tax
(save for any income tax that may be payable by the recipient of a distribution
who is resident in Jersey), withholding or deduction in Jersey and (subject to
any applicable Sanctions) without the necessity of obtaining any consent,
approval, authorization or order in Jersey;

(gg) each of the Company and its Subsidiaries have submitted and possess, or
qualify for applicable exemptions to, such valid and current registrations,
listings, approvals, clearances, licenses, certificates, authorizations or
permits and supplements or amendments thereto issued or required by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their business, including, without limitation, all such certificates,
authorizations and permits required by the United States Food and Drug
Administration (“FDA”), the United States Department of Health and Human
Services (“HHS”), the European Medicines Agency (“EMA”) or any other state,
federal or foreign agencies or bodies engaged in the regulation of medical
devices (including diagnostic products), biological products, drugs or
biohazardous materials (collectively, the “Regulatory Agencies”), and the
Company and its Subsidiaries have not received any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
license, certificate, authorization or permit, except for notices which would
not, individually or in the aggregate, have a Material Adverse Effect;

(hh) the feasibility studies that are described in, or the results thereof which
are referred to in, the SEC Documents were conducted in all material respects in
accordance with standard accepted medical and scientific research procedures;
each description of the results of such studies contained in the SEC Documents
is accurate and complete in all material respects and fairly presents the data
derived from such studies, and the Company and the Subsidiaries have no
knowledge of any other studies or tests or trials the results of which are
inconsistent with, or otherwise call into question, the results described or
referred to in the SEC Documents;

(ii) the Company and its Subsidiaries and, to the Company’s knowledge, the
Company’s and its Subsidiaries’ respective directors, officers, employees, and
agents (while acting in such capacity) are, and at all times prior hereto were,
in material compliance with, all health care laws applicable to the Company, any
of its subsidiaries or any of its or their products or activities, including,
but not limited to, the federal Anti-Kickback Statute (42 U.S.C.
Section 1320a-7b(b)), the Anti-Inducement Law (42 U.S.C.
Section 1320a-7a(a)(5)), the civil False Claims Act (31 U.S.C. Section 3729 et
seq.), the administrative False Claims Law (42 U.S.C. Section 1320a-7b(a)), the
Stark law (42 U.S.C. Section 1395nn), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. Section 1320d et seq.) as amended by the
Health Information Technology for Economic and Clinical Health Act (42 U.S.C.
Section 17921 et seq.), the exclusion laws (42 U.S.C. Section 1320a-7), the
Federal Food, Drug, and Cosmetic Act (21 U.S.C. Section 301 et seq.), the
Controlled Substances Act (21 U.S.C. Section 801 et seq.), the Public Health
Service Act (42 U.S.C. Section 201 et seq.), Medicare (Title XVIII of the Social
Security Act), Medicaid (Title XIX of the Social Security Act), the regulations



--------------------------------------------------------------------------------

promulgated pursuant to such laws, and any other state, federal or foreign law,
accreditation standards, regulation, memorandum, opinion letter, or other
issuance which imposes legally binding requirements on the manufacturing,
development, testing, labeling, advertising, marketing or distribution of drugs,
biological products and/or medical devices (including diagnostic products),
kickbacks, patient or program charges, recordkeeping, claims process,
documentation requirements, medical necessity, referrals, the hiring of
employees or acquisition of services or supplies from those who have been
excluded from government health care programs, quality, safety, privacy,
security, licensure, accreditation or any other aspect of providing health care,
clinical laboratory or diagnostics products or services (collectively, “Health
Care Laws”) except, with respect to any of the foregoing, such as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries has received any
notification, correspondence or any other written or oral communication,
including notification of any pending or threatened claim, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from any
governmental authority, including, without limitation, the FDA, the EMEA, the
United States Federal Trade Commission, the United States Drug Enforcement
Administration (“DEA”), the Centers for Medicare & Medicaid Services, HHS’s
Office of Inspector General, the United States Department of Justice and state
Attorneys General or similar agencies of potential or actual non-compliance by,
or liability of, the Company or any of its subsidiaries under any Health Care
Laws, except, with respect to any of the foregoing, such as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the Company’s knowledge, there are no facts or circumstances
that would reasonably be expected to give rise to material liability of the
Company or any of its subsidiaries under any Health Care Laws;

(jj) the manufacture by or on behalf of the Company or any of its Subsidiaries
of the Company’s and any Subsidiary’s respective products is being conducted in
compliance in all material respects with all applicable Health Care Laws,
including, without limitation, the FDA’s current good manufacturing practice
regulations at 21 C.F.R. Parts 210, 211, 600 through 680, and 820, and, to the
extent applicable, the respective counterparts thereof promulgated by
governmental authorities in countries outside the United States;

(kk) the Company and its Subsidiaries are complying in all material respects
with all applicable regulatory post-market reporting obligations, including,
without limitation, the FDA’s adverse event reporting requirements at 21 C.F.R.
Parts 310, 314, 600, and 803, and, to the extent applicable, the respective
counterparts thereof promulgated by governmental authorities in countries
outside the United States;

(ll) except as disclosed in the SEC Documents, neither the Company nor any of
its Subsidiaries has had any product, clinical laboratory or manufacturing site
(whether Company-owned or owned by any of its Subsidiaries or a third party
manufacturer for the Company’s or its Subsidiaries’ respective products) subject
to a governmental authority (including FDA) shutdown or import or export
prohibition, nor received any FDA Form 483 or other governmental authority
notice of inspectional observations, “warning letters,” “untitled letters,”
requests to make changes to the Company’s or any of its Subsidiaries’ respective
products, processes or operations, or similar correspondence or notice from the
FDA or other governmental authority alleging or asserting material noncompliance
with any applicable Health Care Laws. To the Company’s knowledge, neither the
FDA nor any other governmental authority is considering such action;



--------------------------------------------------------------------------------

(mm) except as disclosed in the SEC Documents, there have been no material
recalls, field notifications, field corrections, market withdrawals or
replacements, warnings, “dear doctor” letters, investigator notices, safety
alerts or other notice of action relating to an alleged lack of safety,
efficacy, or regulatory compliance with respect to the Company’s or any of its
Subsidiaries’ respective products (“Safety Notices”); to the Company’s
knowledge, there are no facts that would be reasonably likely to result in (i) a
Safety Notice with respect to the Company’s or any of its Subsidiaries’
respective products or services, (ii) a material change in labeling of any the
Company’s or any of its Subsidiaries’ respective products or services, or
(iii) a material termination or suspension of marketing or testing of any of the
Company’s or any of its Subsidiaries’ respective products or services;

(nn) the Company has not knowingly made any false statements on, or material
omissions from, any applications, approvals, reports or other submissions to any
Regulatory Agency, or in or from any other records and documentation prepared or
maintained to comply with the requirements of any Regulatory Agency relating to
the Company’s or any of its Subsidiaries’ respective products. None of the
Company, any of its Subsidiaries or, to the knowledge of the Company, any
officer, employee or agent of the Company has been convicted of any crime or
engaged in any conduct that would reasonably be expected to result in
(a) debarment under 21 U.S.C. Section 335a or any similar state or foreign law
or regulation or (b) exclusion under 42 U.S.C. Section 1320a-7 or any similar
state or foreign law or regulation, and none of the Company or any such person
has been so debarred or excluded;

(oo) neither the Company nor any of its Subsidiaries has any securities that are
rated by any “nationally recognized statistical rating agency” (as that term is
defined in Section 3(a)(62) of the 1934 Act).



--------------------------------------------------------------------------------

Exhibit A

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit B

Form of Company Counsel Opinion



--------------------------------------------------------------------------------

Exhibit C

Form of Jersey Counsel Opinion